Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered July 15, 1997, convicting him of reckless endangerment in the first degree, reckless endangerment in the second degree, criminal possession of a weapon in the third degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
*1050Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be afforded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Altman, J.P., Florio, Adams and Rivera, JJ., concur.